DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 February 2022 has been entered. Claims 1-3, 6, 7, 11, 13, 16, 18, and 20.

Response to Arguments
Applicant’s arguments, see Remarks, filed 8 February 2022, with respect to the rejection(s) of claim(s) 1, 13, and 18 under U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new ground(s) of rejection are made in view of Singh et al. (“Predictive Buffering for Streaming Video in 3G Networks”, 2012). The new rejections are detailed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the data communication degradation" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the data communication degradation” in the second to last line. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver et al. (U.S. Patent Publication 2017/0013406), hereinafter Oliver, in view of Forutanpour et al. (U.S. Patent Publication 2013/0332297), hereinafter Forutanpour, in view of Singh et al. (“Predictive Buffering for Streaming Video in 3G Networks, 2012), hereinafter Singh.
Regarding claim 1, Oliver teaches
A method for managing streaming media content in a vehicle, comprising: ([0017]; [0063]; i.e. mobile computing device/in-dash vehicular computing device implementing buffer management system)
forecasting multiple possible routes ([0046]; i.e. the possible routes are predicted/forecasted as being previous routes routinely taken by the user)
buffering streaming media content from a content provider (i.e. source) in a data buffer in the vehicle, the buffer adjusted based on an upcoming data communication degradation ([0023], lines 3-6; i.e. dead zone) associated with a current route of travel of the multiple possible routes; and ([0062], lines 1-20; [0047]; [0058])
playing the buffered media content during an interrupted communication with the content provider.  ([0058], lines 9-13; [0048], lines 12-23)
However, Oliver fails to show
forecasting multiple possible routes, the multiple possible routes forecasted based on a destination received via a user input
Forutanpour shows
forecasting multiple possible routes, (i.e. predicted updated routes/selected routes of travel based on deviations from the selected route to the destination) the multiple possible routes forecasted based on a destination received via a user input (Fig. 4, 408; [0072]; [0065]; [0079-0081]) 
Forutanpour and Oliver are considered analogous art because they involve providing uninterrupted content to a moving user of an electronic device. Oliver shows that the route of the user may be predicted based on previous routes taken by the user. Forutanpour shows that the routes of the user may be predicted based on a destination received from the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver to incorporate the teachings of Forutanpour wherein forecasting multiple possible routes, the multiple possible routes forecasted based on a destination received via a user input. Doing so provides for a better prediction of the current route of the user.
However, Oliver in view of Forutanpour fails to show
where a data transmission rate request for the buffering is increased based on an estimated time of arrival to a start location of the upcoming data communication degradation being less than a download time to fill the adjusted buffer at a current data rate
Singh shows
where a data transmission rate request (i.e. RTSP request using Speed) for the buffering is increased based on an estimated time of arrival to a start location of the upcoming data communication degradation being less than a download time (i.e. time-to-outage) to fill the adjusted buffer (i.e. receiver buffer) at a current data rate (i.e. available throughput) (i.e. The client determines the time necessary to fill the receiver buffer with enough media to prevent disruption while the client travels through an outage area. (Page 2, Column 2, Paragraph 2; Page 2, Column 2, Section B, “Coverage Holes”; Page 2, Column 2, Section C – Page 3, end of section C) The client requests higher transmission rates using RTSP Speed (Page 3, Column 2, Paragraph 2, “Rate-Control”) after reaching the beginning of the time-to-outage and based on the channel capacity. See the stepwise increase of receiving rate. (Page 3, Figure 2) Therefore, the requests for increased transmission rates are performed if the time to arrival is less than the time-to-outage.)
Singh and Oliver in view of Forutanpour are considered analogous art because they involve providing uninterrupted content to a moving user of an electronic device. Oliver shows buffering content based on an upcoming dead zone. Singh shows that the client may request higher transmission rates in order to fill the buffer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Forutanpour to incorporate the teachings of Singh wherein a data transmission rate request for the buffering is increased based on an estimated time of arrival to a start location of the upcoming data communication degradation being less than a download time to fill the adjusted buffer at a current data rate. Doing so enables the pre-buffering of the media.

Regarding claim 2, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 1 as outlined above. Oliver in view of Forutanpour in view of Singh further shows
The method of claim 1, wherein the upcoming data communication degradation is defined by the start location (i.e. enter dead zone geographic area) and an end location (i.e. exit dead zone geographic area) of data communication degradation. (Oliver: [0048], lines 12-17; Fig. 5) 

Regarding claim 3, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 2 as outlined above. Oliver in view of Forutanpour in view of Singh further shows
The method of claim 2, wherein the start location and end location are used to generate the estimated time of arrival at the start location (Oliver: [0049]) and a time duration (i.e. average time device will be in the dead zone) for passing from the start location to the end location of the upcoming data communication degradation. (Oliver: [0058])

Regarding claim 4, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 3 as outlined above. Oliver in view of Forutanpour in view of Singh further shows
The method of claim 3, wherein a buffer size is adjusted based on one or more of the estimated time of arrival (Oliver: [0049]) and the time duration for passing through the upcoming data communication degradation. (Oliver: [0054], lines 1-6; [0056]; [0058])

Regarding claim 5, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 1 as outlined above. Oliver in view of Forutanpour in view of Singh further shows
The method of claim 1, wherein the upcoming data communication degradation is defined by a start time and an end time of data communication degradation. (Oliver: [0058]; [0060], lines 8-23; [0054])

Regarding claim 6, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 5 as outlined above. Oliver in view of Forutanpour in view of Singh further shows  
The method of claim 5, wherein an increased buffer size is filled before the start time of the upcoming data communication degradation. (Oliver: [0051], lines 1-12)

Regarding claim 11, Oliver in view of Forutanpour shows all of the features with respect to claim 1 as outlined above. Oliver in view of Forutanpour further shows  
The method of claim 1, wherein adjusting the buffer includes increasing a buffer size. (Oliver: [0062])

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Forutanpour in view of Singh in view of Dasher et al. (U.S. Patent Publication 2015/0312301), hereinafter Dasher.
Regarding claim 7, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 5 as outlined above. However, Oliver in view of Forutanpour in view of Singh fails to show
The method of claim 5, further comprising, suggesting an encoding technique to a user based on the start time and the end time of the upcoming data communication degradation. 
Dasher shows
suggesting an encoding technique (i.e. lower bitrate video segments) to a user based on the start time and the end time of the upcoming data communication degradation. (Fig. 4; [0036], lines 12-27; [0043], lines 1-6; [0028]; i.e. By querying the user if they want to continue playback and warning them that ABR controls will be disabled the device is suggesting a lower bitrate buffered video for viewing. The lower bitrate video segments/continued playback is suggested based on the buffering of the lower bitrate segments whose bitrate was determined based on the time in the outage area/start and end time of the upcoming outage area.)
Dasher and Oliver in view of Forutanpour in view of Singh are considered analogous art because they involve managing content streaming in a low or no coverage area. Oliver shows filling a playback buffer in a vehicle device before entering into a dead zone. Dasher shows providing a user with the ability to continue playback with a different encoding during the dead zone. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Forutanpour in view of Singh to incorporate the teachings of Dasher wherein notifying a user that the streaming media is currently using escalated buffering while passing through the upcoming data communication degradations. Doing so ensures that the user is made of aware of any controls that might degrade their viewing experience.

Regarding claim 12, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 1 as outlined above. However, Oliver in view of Forutanpour in view of Singh fails to show
The method of claim 1, the method further comprising: notifying a user that the streaming media is currently using escalated buffering while passing through data communication degradations. 
Dasher shows
notifying a user that the streaming media is currently using escalated buffering ([0032]; i.e. Playback buffer is filled with enough video to continue uninterrupted playback while in the outage area.) while passing through data communication degradations. ([0040]; i.e. By notifying the user that the data connection is low and, if they try to engage in an ABR control, video could be lost, the user is being notified that the currently viewed video is using the filled playback buffer.)
Dasher and Oliver in view of Forutanpour in view of Singh are considered analogous art because they involve managing content streaming in a low or no coverage area. Oliver shows filling a playback buffer in a vehicle before entering into a dead zone. Dasher shows providing a user with notifications when this is occurring. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Forutanpour in view of Singh to incorporate the teachings of Dasher wherein notifying a user that the streaming media is currently using escalated buffering while passing through data communication degradations. Doing so ensures that the user is made of aware of any controls that might degrade their viewing experience.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Forutanpour in view of Singh in view of Brugman (U.S. Patent Publication 2020/0396787).
Regarding claim 8, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 1 as outlined above. However, Oliver in view of Forutanpour in view of Singh fails to show
The method of claim 1, wherein after passing through the data communication degradation, one or more of an actual start time and an actual end time are provided to an off-board system. 
Brugman shows
wherein after passing through the data communication degradation, (i.e. signal loss area) one or more of an actual start time and an actual end time (i.e. reconnection time) are provided to an off-board system. (Fig. 1A, 130; i.e. management server) ([0049], lines 11-17; [0061])
Brugman and Oliver in view of Forutanpour in view of Singh are considered analogous art because they involve detection of dead zones. Oliver shows a dead zone management facility that updates information about dead zones based on detected information from the mobile device/vehicle. ([0037]) The size or shape of the dead zone may depend on the time of day. ([0036]) Brugman shows that the information from the vehicle may include the actual reconnection time when leaving the dead zone. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Forutanpour in view of Singh to incorporate the teachings of Brugman wherein after passing through the data communication degradation, one or more of an actual start time and an actual end time are provided to an off-board system. Doing so provides the information necessary to update the dead zone information.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Oliver in view of Forutanpour in view of Singh in view of Rao et al. (U.S. Patent Publication 2014/0200038), hereinafter Rao.
Regarding claim 9, Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 1 as outlined above. However, Oliver in view of Forutanpour in view of Singh fails to show
The method of claim 1, wherein a longest data communication degradation is determined based on data for each of the multiple possible routes.
Rao shows
wherein a longest data communication degradation is determined based on data ([0038], lines 5-8; i.e. digital map data of regions of low or absent network communication signal quality) for each of the multiple possible routes. (i.e. potential future locations) ([0040]; [0039])
Rao and Oliver in view of Forutanpour in view of Singh are considered analogous art because they involve managing content download when traveling through areas of weak network access. Oliver shows predicting a user’s travel route based on previous travel routes in order to determine when and how long a user will be in a dead zone. Forutanpour shows that the routes may be predicted based on deviations of the route to a selected destination. Rao shows that the predicting the travel route may include a number of possible immediate future locations. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Forutanpour in view of Singh to incorporate the teachings of Rao wherein a plurality of possible routes is predicted and a longest data communication degradation is determined based on data for each of the plurality of possible routes. Doing so assures that the user will have enough data if they choose to go in a different direction or deviate from what is expected.

Regarding claim 10, Oliver in view of Forutanpour in view of Singh in view of Rao shows all of the features with respect to claim 9 as outlined above. Oliver in view of Forutanpour in view of Singh in view of Rao further shows
The method of claim 9, wherein a buffer size (i.e. the cache size is increased to accommodate the amount of cache data sufficient to present the content in the area of intersection) is determined based on the longest data communication degradation. (Rao: [0040], lines 14-18; [0039])

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (U.S. Patent Publication 2016/0044129), hereinafter Bergmann, in view of Oliver in view of Forutanpour in view of Singh.
Regarding claim 13, Bergmann shows
An in-vehicle infotainment system, (Fig. 2, 200; Fig. 3; i.e. in-vehicle computing system) comprising; ([0027]; [0045])
an external device (Fig. 2, 200; Fig. 3; i.e. in vehicle computing system) including an external device interface (Fig. 2, 212) communicatively coupling the in-vehicle infotainment system with one or more off-board systems; (Fig. 2, 240; i.e. external devices) (Fig. 2; [0034]) 
a media output device (Fig. 2, 218; i.e. touch screen) communicatively coupled to the external device interface; and 
a controller (Fig. 2, 214/220; Fig. 3, 334; i.e. processor) with computer-readable instructions stored on non-transitory memory (Fig. 2, 216/208; Fig. 3, 310) thereof that when executed cause the controller to: ([0028]; [0030]; [0046])
predict an upcoming data communication degradation ([0019]; i.e. white spot) of a current route of travel based on data (i.e. locations of white spots) received from an off-board system (Fig. 2, 246; i.e. external services/server of cellular companies) by the external device interface, (Fig. 2) wherein the upcoming data communication degradation is defined by a start location and an end location (i.e. location/boundary of white spot) of the upcoming data communication degradation; ([0080-0082]; [0070]; i.e. The vehicle travel route is predicted and the route is compared with white spot locations to predict the locations on the route with white spots.)
determine a time of arrival at the start location 
adjust dynamically a buffer size of a buffer (i.e. cache) ([0096], lines 1-5)
However, Bergman fails to show
predict multiple possible routes based on a destination received via a user input
predict an upcoming data communication degradation of a current route of travel of the multiple possible routes 
determine a time of arrival at the start location and a time duration for passing from the start location to the end location;
adjust dynamically a buffer size of a buffer of streaming media content being played by the media output device based on the time duration for passing from the start location to the end location;
fill the buffer prior to the time of arrival at the start location of the upcoming data communication degradation; and 
play, via the media output device, contents of the buffer while passing from the start location to the end location of the data communication degradation.
Oliver shows
predict multiple possible routes 
predict an upcoming data communication degradation ([0023], lines 1-6; i.e. dead zone) of a current route of travel of the multiple possible routes based on data (i.e. network connectivity map) received from an off-board system ([0043]; i.e. third party) by the external device interface, (Fig. 12, 1202; [0083]) wherein the upcoming data communication degradation is defined by a start location (i.e. enter dead zone geographic area) and an end location (i.e. exit dead zone geographic area) of an upcoming data communication degradation; ([0044-0046]; [0048], lines 12-17; Fig. 5)
determine a time of arrival at the start location ([0049], lines 1-10) and a time duration (i.e. estimated amount of time in the dead zone) for passing from the start location to the end location; ([0058]; [0054]; [0056])
adjust dynamically a buffer size of a buffer of streaming media content being played by the media output device based on the time duration for passing from the start location to the end location; ([0047]; [0054]; [0058])
fill the buffer prior to the time of arrival at the start location of the upcoming data communication degradation; and ([0049], lines 1-13; [0051], lines 1-12; [0061])
play, via the media output device, ([0087]; i.e. display device) contents of the buffer while passing from the start location to the end location of the data communication degradation. ([0058], lines 9-13)
Oliver and Bergmann are considered analogous art because they involve location based buffer management. Bergmann shows dynamically increasing a size of a cache before entering a white spot. Oliver shows that the buffer size is determined based on the predicted time in the white spot or dead zone. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergmann to incorporate the teachings of Oliver wherein predict multiple possible routes, predict an upcoming data communication degradation of a current route of travel of the multiple possible routes, determine a time of arrival at the start location and a time duration for passing from the start location to the end location, adjust dynamically a buffer size of a buffer of streaming media content being played by the media output device based on the time duration for passing from the start location to the end location, fill the buffer prior to the time of arrival at the start location of the data communication degradation, and play, via the media output device, contents of the buffer while passing from the start location to the end location of the data 
However, Bergmann in view of Oliver fails to show
predict multiple possible routes, the multiple possible routes forecasted based on a destination received via a user input
Forutanpour shows
predict multiple possible routes, (i.e. predicted updated routes/selected routes of travel based on deviations from the selected route to the destination) based on a destination received via a user input (Fig. 4, 408; [0072]; [0065]; [0079-0081]) 
Forutanpour and Bergmann in view of Oliver are considered analogous art because they involve providing uninterrupted content to a moving user of an electronic device. Oliver shows that the route of the user may be predicted based on previous routes taken by the user. Forutanpour shows that the routes of the user may be predicted based on a destination received from the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergmann in view of Oliver to incorporate the teachings of Forutanpour wherein forecasting multiple possible routes, the multiple possible routes forecasted based on a destination received via a user input. Doing so provides for a better prediction of the current route of the user.
However, Bergmann in view of Oliver in view of Forutanpour fails to show
estimate a download time to fill the buffer size based on a current data rate; 
if the download time exceeds the time to arrival at the start location, request an increased data transmission rate to fill the buffer prior to the time of arrival at the start location of the upcoming data communication degradation 
Singh shows
estimate a download time (i.e. time-to-outage) to fill the buffer size (i.e. receiver buffer) based on a current data rate; (i.e. available throughput) (Page 2, Column 2, Paragraph 2; Page 2, Column 2, Section B, “Coverage Holes”; Page 2, Column 2, Section C – Page 3, end of section C; i.e. The client determines the time necessary to fill the receiver buffer with enough media to prevent disruption while the client travels through an outage area.)
if the download time exceeds the time to arrival at the start location, request an increased data transmission rate to fill the buffer prior to the time of arrival at the start location of the upcoming data communication degradation (Page 3, Figure 2; Page 3, Column 2, Paragraph 2, “Rate-Control”; i.e. The client requests higher transmission rates using RTSP Speed after reaching the beginning of the time-to-outage. Therefore, the requests for increased transmission rates are performed if the time to arrival is less than the time-to-outage.) 
Singh and Bergmann in view of Oliver in view of Forutanpour are considered analogous art because they involve providing uninterrupted content to a moving user of an electronic device. Bergmann shows dynamically increasing a size of a cache before entering a white spot. Singh shows that the client may request higher transmission rates in order to fill the cache. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergmann in view of Oliver in view of Forutanpour to incorporate the teachings of Singh wherein estimate a download time to fill the buffer size based on a current data rate and if the download time exceeds the time to arrival at the start location, request an increased data transmission rate to fill the buffer prior to the time of arrival at the start location of the upcoming data communication degradation. Doing so enables the caching of the appropriate amount of the media.


The in-vehicle infotainment system of claim 13, wherein the external device (Fig. 2, 240; i.e. external devices) comprises a dark-spot repository, (i.e. the server of a cellular company would have a repository/database for storing the network coverage information) and wherein the dark-spot repository stores a plurality of internet dark-spots indexed by location. (Bergmann: [0070], lines 1-9; [0082]) 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Oliver in view of Forutanpour in view of Singh as applied above, and further in view of Bhatia et al. (U.S. Patent No. 9,247,523), hereinafter Bhatia.
Regarding claim 15, Bergmann in view of Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 13 as outlined above. Bergmann in view of Oliver in view of Forutanpour in view of Singh further shows
The in-vehicle infotainment system of claim 14, further comprising a navigation subsystem, (Fig. 2, 211) 
However, Bergmann in view of Oliver in view of Forutanpour in view of Singh fails to show
wherein the controller predicts the upcoming data communication degradation by querying the dark-spot repository with a current route of travel input into the navigation subsystem. 
Bhatia shows
wherein the controller (Fig. 1, 105; i.e. processor of mobile computing device) predicts the upcoming data communication degradation (i.e. problem zone) by querying the dark-spot repository with a current route of travel input into the navigation subsystem. (Column 4, line 62 – Column 5, line 8; Fig. 1)
Bhatia and Bergmann in view of Oliver in view of Forutanpour in view of Singh are considered analogous art because they involve prediction of dead zones. Bergmann shows that the in-vehicle computing system may predict dead zones using a cellular company’s database. Bhatia shows that the in-vehicle computing system may query the cellular company’s database with a current route of travel. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergmann in view of Oliver in view of Forutanpour in view of Singh to incorporate the teachings of Bhatia wherein the controller predicts the upcoming data communication degradation by querying the dark-spot repository with a current route of travel input into the navigation subsystem. Doing so provides that the cellular company will provide only the necessary information.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Oliver in view of Forutanpour in view of Singh as applied above, and further in view of Sinha et al. (U.S. Patent Publication 2020/0107201), hereinafter Sinha.
Regarding claim 16, Bergmann in view of Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 14 as outlined above. However, Bergmann in view of Oliver in view of Forutanpour in view of Singh fails to show
The in-vehicle infotainment system of claim 14, wherein the controller predicts the upcoming data communication degradation by querying the dark-spot repository with the multiple possible routes, wherein, the dark-spot repository returns to data from the external device interface data pertaining to one or more dark-spots along the multiple possible routes. 
Sinha shows
wherein the controller (Fig. 12, 1220; Fig. 13, 1370; i.e. processor of user device) predicts the upcoming data communication degradation by querying the dark-spot repository (Fig. 12, 1260; i.e. signal advisor cloud) with the multiple possible routes (i.e. possible routes of travel) wherein, the dark-spot repository returns (i.e. signal circles) to data from the external device interface (Fig. 12, 1220; Fig. 13, 1326; i.e. communication device of user device) pertaining to one or more dark-spots along the multiple possible routes. ([0037]; [0033])
Sinha and Bergmann in view of Oliver in view of Forutanpour are considered analogous art because they involve detection of dead zones along a travel route of user. Bergmann shows that an external service may provide dead zone location information to the vehicle device. Sinha shows that possible routes of travel may be provided to the external service to receive the dead zone information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bergmann in view of Oliver in view of Forutanpour to incorporate the teachings of Sinha wherein the controller predicts the upcoming data communication degradation by querying the dark-spot repository with the multiple possible routes, wherein, the dark-spot repository returns to data from the external device interface pertaining to one or more dark-spots along the multiple possible routes. Doing so provides ensures that the system can be prepared for multiple possible routes of the vehicle.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bergmann in view of Oliver in view of Forutanpour in view of Singh as applied above, and further in view of Brugman.
Regarding claim 17, Bergmann in view of Oliver in view of Forutanpour in view of Singh shows all of the features with respect to claim 13 as outlined above. However, Bergmann in view of Oliver in view of Forutanpour in view of Singh fails to show
wherein the external device interface transmits an actual start location and an actual end location of the data communication degradation to an off-board system. 
Brugman shows
wherein the external device interface transmits an actual start location and an actual end location of the data communication degradation to an off-board system. (Fig. 1A, 130; i.e. vehicle management server) ([0061]; [0049], lines 11-17; i.e. The data access status and location are provided to the vehicle management server.) 
Brugman and Bergmann in view of Oliver in view of Forutanpour in view of Singh are considered analogous art because they involve detection of dead zones. Oliver shows a dead zone management facility that updates information about dead zones based on detected information from the mobile device/vehicle. ([0037]) Brugman shows that the information from the vehicle may include the locations associated with the dead zone. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Forutanpour in view of Singh to incorporate the teachings of Brugman wherein the external device interface transmits an actual start location and an actual end location of the data communication degradation to an off-board system.  Doing so provides the information necessary to update the dead zone information.

Claims 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Sinh in view of Forutanpour in view of Radko et al. (U.S. Patent Publication 2020/0008122), hereinafter Radko, in view of Singh.
Regarding claim 18, Oliver shows
A method for a vehicle comprising: ([0017]; [0063]; i.e. method performed by mobile computing device/in-dash vehicular computing device implementing buffer management system)
predicting multiple possible routes 
obtaining a current route of travel of the vehicle from the multiple possible routes; ([0045])
determining a start location (i.e. enter dead zone) and an end location (i.e. exit dead zone) of an upcoming data communication degradation dark-spot ([0023], lines 3-6; [0032]; i.e. dead zone) along the current route of travel; ([0047], lines 1-8; [0048], lines 1-17) 
estimating a time of arrival of the vehicle at the start location of the upcoming data communication degradation dark-spot based on vehicle operating conditions (i.e. tracked speed) 
estimating a duration of travel from the start location to the end location; ([0058])
determining a buffer size of a buffer based on a current rate of media content streaming (1 gigabyte/hour) via an infotainment system of the vehicle, ([0017]; i.e. mobile device as in-dash vehicular computing device) and further based on the duration of travel (i.e. device is in the dead zone for 3 minutes) from the start location to the end location; ([0062])
playing, via a media output device ([0087]; i.e. display device) of the vehicle, content of the buffer while traveling from the start location to the end location of the data communication degradation dark-spot. ([0058], lines 9-13)
However, Oliver fails to show
predicting multiple possible routes based on a destination received via a user input and dark-spots associated with the multiple possible routes
Sinha shows
based on a destination(Fig. 10, 1015) and dark-spots (i.e. dead zones) associated with the multiple possible routes (Fig. 10, 1020/1025) ([0033])
Sinha and Oliver are considered analogous art because they involve detection of dead zones along a travel route of user. Oliver shows predicting possible routes of a user based on previous routes taken by a user. Sinha shows that possible routes of travel may be predicted based on a destination and the dead zones along those possible routes may be predicted. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver to incorporate the teachings of Sinha wherein predicting multiple possible routes based on a destination received and dark-spots associated with the multiple possible routes. Doing so ensures that the system can be prepared for multiple possible routes of the vehicle.
However, Oliver in view of Sinha fails to show
predicting multiple possible routes based on a destination received via a user input
Forutanpour shows
predicting multiple possible routes (i.e. predicted updated routes/selected routes of travel based on deviations from the selected route to the destination) based on a destination received via a user input ([0072]; [0065]; [0079-0081]) 
Forutanpour and Oliver in view of Sinh are considered analogous art because they involve providing uninterrupted content to a moving user of an electronic device. Sinh shows that the destination may be received from a user’s calendar or based on travel plans of the user. Forutanpour shows that the destination may be input into a navigation system by the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Sinh to incorporate the teachings of Forutanpour wherein predicting 
However, Oliver in view of Sinh in view of Forutanpour fails to show
estimating a time of arrival of the vehicle at the start location of the upcoming data communication degradation dark-spot based on vehicle operating conditions and conditions along the current route; 
Radko shows
estimating a time of arrival of the vehicle at the start location of the upcoming data communication degradation (i.e. communication connection becomes unavailable) based on vehicle operating conditions (i.e. vehicle speed) and conditions along the current route; (i.e. traffic conditions/weather conditions/road outage conditions) ([0039]; [0041]; [0042])
Radko and Oliver in view of Sinh in view of Forutanpour are considered analogous art because they involve predicting when a vehicle will enter a connectivity dead zone. Oliver shows prediction based on the speed of the vehicle. Radko shows that conditions along the route may also be taken into consideration. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Sinh in view of Forutanpour to incorporate the teachings of Radko wherein estimating a time of arrival of the vehicle at the start location of the upcoming data communication degradation based on vehicle operating conditions and conditions along the current route. Doing so provides for a better prediction of the time.
However, Oliver in view of Sinh in view of Forutanpour in view of Radko fails to show
estimating a download duration to fill the buffer based on the current rate of the media content streaming via the infotainment system;
determining that the download duration to fill the buffer exceeds the time of arrival of the vehicle at the start location at the current rate of the media content streaming; and 
initiating buffer download at an increased data transmission rate from the current rate of the media content streaming, wherein the buffer download is initiated at a time greater that the download duration at the increased data transmission rate prior to the time of arrival at the upcoming data communication degradation dark-spot;
Singh shows
estimating a download duration (i.e. time-to-outage) to fill the buffer (i.e. receiver buffer) based on the current rate (i.e. available throughput) of the media content streaming via the infotainment system; (i.e. streaming server) (Page 2, Column 2, Paragraph 2; Page 2, Column 2, Section B, “Coverage Holes”; Page 2, Column 2, Section C – Page 3, end of section C; i.e. The client determines the time necessary to fill the receiver buffer with enough media to prevent disruption while the client travels through an outage area.) 
determining that the download duration to fill the buffer exceeds the time of arrival of the vehicle at the start location at the current rate of the media content streaming; and (Page 3, Figure 2; Page 3, Column 2, Paragraph 2, “Rate-Control”; i.e. The client requests higher transmission rates using RTSP Speed after reaching the beginning of the time-to-outage. In order to start requesting the higher transmission rate the client must first determine that the time of arrival of the vehicle at the outage is less that the start of the time-to-outage.)
initiating buffer download at an increased data transmission rate from the current rate of the media content streaming, wherein the buffer download is initiated at a time greater than the download duration at the increased data transmission rate prior to the time of arrival at the upcoming data communication degradation dark-spot; (i.e. The client requests higher transmission rates using RTSP Speed (Page 3, Column 2, Paragraph 2, “Rate-Control”) after reaching the beginning of the time-to-outage and based on the channel capacity. See the stepwise increase of receiving rate. (Page 3, Figure 2) 
Singh and Oliver in view of Sinh in view of Forutanpour in view of Radko are considered analogous art because they involve prevention of content interruptions based on dead zones. Oliver shows determining a start time in which to dynamically increase a buffer size before entering a dead zone. ([0049]) Singh shows that the client may request higher transmission rates in order to fill the buffer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Sinh in view of Forutanpour in view of Radko to incorporate the teachings of Singh wherein estimating a download duration to fill the buffer based on the current rate of the media content streaming via the infotainment system, determining that the download duration to fill the buffer exceeds the time of arrival of the vehicle at the start location at the current rate of the media content streaming, and initiating buffer download at an increased data transmission rate from the current rate of the media content streaming, wherein the buffer download is initiated at a time greater that the download duration at the increased data transmission rate prior to the time of arrival at the upcoming data communication degradation dark-spot. Doing so enables the pre-buffering of the media.

Regarding claim 19, Oliver in view of Sinh in view of Forutanpour in view of Radko in view of Singh shows all of the features with respect to claim 18 as outlined above. Oliver in view of Sinh in view of Forutanpour in view of Radko in view of Singh further shows
The method of claim 18, wherein estimating the duration of travel from the start location to the end location is based on traffic conditions along the current route between the start location (i.e. current location of the vehicle) and the end location, (i.e. connectivity time) (Radko: [0053], lines 1-7; [0039]) a distance between the start location and end location, and further based on vehicle speed of the vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Sinh in view of Forutanpour to incorporate the teachings of Radko wherein estimating the duration of travel from the start location to the end location is based on traffic conditions along the current route between the start location and the end location, a distance between the start location and end location, and further based on vehicle speed of the vehicle for the same motivation as detailed in claim 18.

Regarding claim 20, Oliver in view of Sinh in view of Forutanpour in view of Radko in view of Singh shows all of the features with respect to claim 18 as outlined above. Oliver in view of Sinh in view of Forutanpour in view of Radko in view of Singh further shows
The method of claim 18, wherein estimating the download duration is based on the buffer size (i.e. the size of the adequate data to last a user during the outage) of the buffer (Page 1, Column 2, Paragraph 2) and an average expected data bandwidth (i.e. channel capacity/bandwidth/receiver rates reported by users and supplied to the client by the NCMS) along the current route to the start location of the upcoming data communication degradation dark-spot. (Singh: Page 2, Column 2, Paragraphs 3 and Section B, “Bandwidth”; Page 2, Column 2, Section C – Page 3, Column 1, end of Section C)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver in view of Sinh in view of Forutanpour in view of Radko to incorporate the teachings of Singh wherein estimating the download duration is based on the buffer size of the buffer and an average expected data bandwidth along the current route to the start location of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451